VICKERY, J.
Joseph Urechka was under suspicion for selling liquor contrary to law, he operating a soft drink parlor or restaurant. Two officers of Newburg Heights Township entered Ureehka’s premises with a warrant and after threatening to break down the door leading to a room in the rear, the door was opened. The wife of Urechka and another man had just dumped some liquid into the sink and the liquid was found in the trap of the sink, said liquid, upon analysis, being found to contain more than the required percentage of alcohol and that same was fit for beverage purposes.
The justice of the peace found defendant guilty with, the possession of intoxicating liquor and he was sentenced to pay a fine of $1000. The Cuyahoga Common Pleas affirmed this judgment and error was prosecuted to the Court of Appeals for a reversal. The Court of Appeals held:
1. The record clearly shows that liquid found in the sink had apparently been dumped before the officers entered; and that the same lisuor taken from the sink was given to the chemist and his analysis shows it contained alcohol.
2. As to the unconstitutionality of this law which authorizes the justice to collect fees in the manner that is provided by law our position on that question is that in order to avail oneself of that ruling of Chief Justice Taft (in the case of Turney v. State, 5 Abs. 185;) the question must be raised in the trial court and that it cannot be raised for the first time in the reviewing court.
Judgment affirmed.
(Sullivan, PJ., and Levine, J., concur.)